DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
No priority claims have been made in the instant application, which is afforded as the effective filing date the actual filing date of the application, 25 November 2020.

Status of the Claims
Claims 1-9 are pending, presented for examination, and rejected as set forth below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants claims as amended now specify that the composition is to include a “naturally occurring or synthetic variant of vitamin B12.”  Applicants disclosure as originally filed, while containing this exact language (Specification [00027]), nevertheless fails to provide any guidance to a skilled artisan as to what kinds of variations to vitamin B12 may be made and yet still remain a “variant of vitamin B12” within the meaning of the instant disclosure.  Any of a variety of pharmaceutically acceptable salts or esters leap immediately to mind as potentially representing “variants of vitamin B12” a skilled artisan may understand as satisfying this language, but applicants disclosure has failed to provide any guidance to a skilled artisan as to whether these indeed address the language newly added to the claims.  Applicants disclosure as originally filed fails to exemplify any chemicals representative of these “variants.”   The Written Description Guidelines for examination of patent applications indicate “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.”  Federal register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3, and MPEP 2164.  Owing to the lack of any guidance as to how vitamin B12 may be modified and yet remain a “variant of vitamin B12” within the meaning of the instant claims, there is insufficient written description encompassing a variant of vitamin B12 because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of a variant of vitamin B12 are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  Id. at pg. 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Id. at pg. 1116.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth in greater detail above, applicants disclosure as originally filed fails to provide sufficient guidance to a skilled artisan to permit them to understand what falls within the metes and bounds of the variant of vitamin B12 presently claimed.  As the objective metes and bounds of the claims cannot be determined, the claims are indefinite per the requirements of 35 USC 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hemmingsen (U.S. PGPub. 2010/0239667).
Applicants claims are to “effervescent therapeutic compositions” which combine a salt of metformin with an alkaline effervescing compound, a “compressible binder”, an acid compound or salt, and a “naturally occurring or synthetic variant of vitamin B12.”  Cobalamin or vitamin B12 will be considered as sufficient to address this language.  Any composition described as being capable of generating effervescence will be construed as addressing the “effervescent therapeutic composition” of the instant claims.  Dependent Claims 2, 4, and 6 specify that the acid compound or salt is citric acid.  Looking to applicants’ specification, the Examiner notes that the “alkaline effervescing compound” is described as including, among others, sodium carbonate, bicarbonate, or sesquicarbonate.  (Spec. [00033]).  The “compressible binder” is described as including starch.  (Spec. [00036]).  Claims 3, 5, and 7-9 specify the inclusion of a folate, and in narrower embodiments specify the folate is vitamin B9.  The examiner notes that vitamin B9, folate, and folic acid are considered synonyms by persons having ordinary skill in the art.
Hemmingsen described controlled release pharmaceutical compositions for oral delivery of therapeutic active agents.  (Abs.).  These compositions are described as being capable of being formulated as an effervescing composition.  [0046].  Hemmingsen establishes that this effervescence is obtained by combining sodium bicarbonate with water and acid, for example, by combining citric acid and sodium bicarbonate.  [0049-50].  Hemmingsen describes each of Metformin, Vitamin B12 (a cobalamin), folic acid (vitamin B9, a folate), [0135-36], are each described as active agents suitable for use in such compositions, as are their pharmaceutically acceptable salts.  [0155].  Starch is described as a suitable binder for use in formulating the pharmaceutical dosage forms described.  [0180].  
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of metformin, folic acid, cobalamin, citric acid, sodium bicarbonate, and starch, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected the combination of metformin, folic acid, and cobalamin as active agents, citric acid and sodium bicarbonate as effervescing agents, and starch as a binder from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Response to Arguments
Applicant's arguments filed 4 May 2022 have been fully considered but they are not persuasive.
Applicants argue that the Examiner has not articulated how the skilled artisan could review the teachings of Hemmingsen and arrive at the compositions encompassed by the instant claims.  As was set forth previously and again above, Hemmingsen describes each and every constituent component of the compositions claimed as ingredients suitably includable in effervescent controlled release compositions.  The instant claims amount to nothing more than a selection of ingredients taught by the prior art as suitable for providing such a composition, with absolutely no evidence anything unexpected results.  Such a combination is, and always has been, prima facie obvious.
Applicants position that the fact that hundreds of alternative ingredients are also listed by Hemmingsen does nothing to detract from the fact that the ingredients claimed are indeed also recited.  On this basis applicants compositions remain prima facie obvious because it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).
Applicants hindsight arguments are likewise unpersuasive.  To be sure, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper."  In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking.  However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness."  See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).  Here, literally nothing other than the four corners of Hemmingsen are required to arrive at the effervescent compositions claimed, and as a result no improper hindsight has been employed.
Applicants assertion that the effervescent composition claimed provides unexpected results is unsupported by objective evidence and is therefore unpersuasive.  See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results).
Applicants argument pointing out that Hemmingsen describes capsules or pills in addition to the effervescent compositions relied upon are likewise unpersuasive.  This is because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981), In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000)( all elements of each prior art reference need not read on the claimed invention, rather, the proper test for obviousness is what the combined teachings would have suggested to a person of ordinary skill in the art).
For at least these reasons, applicants arguments are unpersuasive.


Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613